DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are examined on the merits.

Applicants have not provided any references with the filing of this patent application.  The Examiner has identified relevant prior and post filing art and summarizes their respective teachings below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by Chuang et al. (Journal of Immunology, 2016 [Epub 12/28/2015], Vol. 196, pages 1218-1226).
The claimed invention is drawn to an antibody or fragment thereof that comprises the heavy chain variable region comprising SEQ ID NO:s 1-3 and the light chain variable region 

Chuang et al. (which was co-authored by co-inventors Chuang and Yeh) teach a monoclonal antibody 33D2 which showed “good” binding for Dengue virus NS1. [see left column, page 1221 and figure 2]  Chuang et al. report that BALB/c mice were used in generating the antibody 33D2 among other antibodies.  While Chuang et al. do not teach the variable chain sequences of their antibodies, including antibody 33D2, this publication is co-authored by two of the inventors and the antibody 33D2 produced in Chuang et al. is specific for dengue NS1 proteins much like the instant invention, which is also known as 33D2.  Therefore, Chuang et al. anticipates the instant invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. as applied to claims 1-3 above, and further in view of Lai and Purcell (US PGPub 2007/0134256).
The claimed invention is also drawn to the antibody being formulated as a pharmaceutical composition with a pharmaceutically acceptable carrier and being used in the treatment of a dengue virus infection in a subject.  The subject receives an effective amount of the antibody at a dose of about 1ug/kg to 100mg/kg or about 10ug/kg to 10 mg/kg or about 0.1mg/kg to 1 mg/kg.  The dengue virus is of serotypes 1, 2, 3 or 4.    

The teachings of Chuang et al. are summarized above, however, they do not specifically teach that their antibodies are formulated with a pharmaceutically acceptable carrier and administered in an effective amount to a subject in order to treat a dengue virus infection.  

Lai and Purcell teach the formulation of anti-dengue virus antibodies in pharmaceutical compositions with the intent to delivery these compositions in vivo as a therapeutic against dengue virus infections. [see abstract and paragraphs 9, 79 and 94-96]  Lai and Purcell also teach that dosages of their antibodies can range from 0.01mg/kg to about 50mg/kg, preferably 0.1mg/kg to about 20mg/kg, most preferably about 0.1mg/kg to about 2 mg/kg.  These ranges include and overlap with those presently claimed.  In addition, these dosages depend on age, sex, disease extent of the individual receiving the antibody therapeutic. [see paragraph 89]  
	It would have been obvious to one of ordinary skill in the art to modify the compositions and methods taught by Chuang et al. in order to formulate their antibody with a pharmaceutically acceptable carrier and in a method of treating a dengue virus infection at the presently claimed dosages.  One would have been motivated to do so, given the suggestion by Chuang et al. that their monoclonal antibodies specific for Dengue NS1 include that of murine monoclonal antibody 33D2 which binds NS1 well.  There would have been a reasonable expectation of success, given the knowledge that anti-dengue virus antibodies can be formulated with a pharmaceutically acceptable carrier and these antibodies can be administered at dosages presently claimed in order to treatment dengue infections, as taught by Lai and Purcell et al. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648